UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                      SALUSSOLIA, SALADINO, and ALDYKIEWICZ
                              Appellate Military Judges

                              UNITED STATES, Appellee
                                           v.
                              Specialist JORDAN T. ELIE
                             United States Army, Appellant

                                        ARMY 20160112

                          Headquarters, 7th Infantry Division
              Jeffery D. Lippert and Lanny J. Acosta, Jr., Military Judges
                    Colonel Russell N. Parson, Staff Judge Advocate


For Appellant: Major Julie L. Borchers, JA; Captain Oluwaseye Awoniyi, JA (on
brief).

For Appellee: Lieutenant Colonel Wayne H. Williams, JA (on brief).


                                           4 April 2019

                     --------------------------------------------------------------
                     SUMMARY DISPOSITION ON FURTHER REVIEW
                     --------------------------------------------------------------

Per Curiam:

       This case comes before us again under Article 66, Uniform Code of Military
Justice, 10 U.S.C. § 866 [UCMJ] following a rehearing on sentence. When we
originally reviewed this case, we set aside appellant’s conviction for attempted
abusive sexual contact (Article 80, UCMJ) and affirmed one specification of sexual
assault (Article 120, UCMJ) after reviewing the military judge’s erroneous
propensity instruction through the lenses of United States v. Hills, 75 M.J. 350
(C.A.A.F. 2016), United States v. Hukill, 76 M.J. 219 (C.A.A.F. 2017), and United
States v. Guardado, 77 M.J. 90 (C.A.A.F. 2017). United States v. Elie, ARMY
20160112, 2018 CCA LEXIS 17 (Army Ct. Crim. App. 16 Jan. 2018). In remanding
the case to the convening authority, we authorized a rehearing on the Article 80
offense as well as on sentencing. Id. at *11.

      On remand, the convening authority dismissed the Article 80 offense.
Appellant opted to have the military judge sit as a general court-martial for his
sentence rehearing for the Article 120 offense. The military judge sentenced
ELIE—ARMY 20160112

appellant to a dishonorable discharge, confinement for twenty-four months,
forfeiture of all pay and allowances, and reduction to the grade of E-1.

       We have reexamined this case, to include the assignments of error originally
raised by appellant in his 14 April 2017 brief and matters personally raised by
appellant pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982). Having
conducted a complete review of the case, we stand by our original resolution of these
matters.

                                  CONCLUSION

     The findings of guilty and the sentence imposed at the rehearing are
AFFIRMED.

                                      FOR THE COURT:




                                      MALCOLM
                                      MALCOLM H.  H. SQUIRES,
                                                     SQUIRES, JR.
                                                              JR.
                                      Clerk
                                      Clerk of
                                            of Court
                                               Court




                                         2